DETAILED ACTION
This action is responsive to the following communications: the Application filed on June 07, 2019.
Claims 1-5 are presented for Examination. Claims 1, 4 and 5 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al (US 9562794).
Regarding independent claim 1, Yoshida et al disclose that an encoder (Fig. 1) comprising:
a rotary disc (Fig. 3 and Fig. 2: 110) that rotates around a rotating shaft (Fig.1: SH); and
a sensor (Fig. 2: 130) that detects a rotational position of the rotary disc, wherein
the rotary disc is provided with first patterns and second patterns (Fig. 3: Si1,Si2),
the first patterns are arranged at positions obtained by equally dividing a first circumference (Fig.4: WSI1) which is a circumference of a first circle into M (M is natural number of 2 or more) at intervals (Fig. 4: Si1, Si2),
the second patterns (Fig.4: Si2) are arranged at positions obtained by equally dividing a second circumference (Fig.4: WSI2) which is a circumference of a second circle which is a concentric circle of the first circle and has a different radius from that of the first circle into N (N is natural number of 2 or more) at intervals, and
M and N are different from each other and a greatest common divisor of M and N is 1(Fig.4: concentric circles WSI1and WSI2. Slits si2 is multiple of slits si1). 

Regarding claim 2, Yoshida et al disclose that wherein
a width at a center of each of the first patterns in a radial direction and a width at a center of each of the second patterns in a radial direction are the same length as each other (Fig.4:WSI1), and
a width of a center between the first patterns in the radial direction and a width at a center between the second patterns in the radial direction are the same length as each other (Fig.4:WSI2).

Regarding claim 3, Yoshida et al disclose that wherein
a ratio of the width at the center of each of the first patterns in the radial direction to the width at the center between the first patterns in the radial direction is 1:1 (Fig.4:WSI1), and
a ratio of the width at the center of each of the second patterns in the radial direction to the width at the center between the second patterns in the radial direction is 1:1 (Fig.4:WSI2).

Regarding independent claim 4, Yoshida et al disclose that a motor comprising:
a rotary disc that rotates around a rotating shaft (Fig. 3 and Fig. 2: 110); and
a sensor (Fig. 2: 130) that detects a rotational position of the rotary disc (Fig. 6), wherein
the rotary disc is provided with first patterns and second patterns (Fig. 3: Si1, Si2),
the first patterns are arranged at positions obtained by equally dividing a first circumference which is a circumference of a first circle into M (M is natural number of 2 or more) at intervals (Fig. 4: Si1, Si2),
the second patterns (Fig.4: Si2) are arranged at positions obtained by equally dividing a second circumference (Fig.4: WSI2) which is a circumference of a second circle which is a concentric circle of the first circle and has a different radius from that of the first circle into N (N is natural number of 2 or more) at intervals, and
M and N are different from each other and a greatest common divisor of M and N is 1(Fig.4: concentric circles WSI1and WSI2. Slits si2 is multiple of slits si1).

Regarding independent claim 5, Yoshida et al disclose that a robot comprising:
a motor that includes a rotating shaft (Fig. 3 and Fig. 2: 110); and
an encoder that includes
a rotary disc which rotates around the rotating shaft (Fig. 3 and Fig. 2: 110), and
a sensor (Fig. 2:130) which detects a rotational position of the rotary disc, wherein
the rotary disc is provided with first patterns and second patterns (Fig. 3: Si1, Si2),
the first patterns are arranged at positions obtained by equally dividing a first circumference which is a circumference of a first circle into M (M is natural number of 2 or more) at intervals (Fig. 4: Si1, Si2),
the second patterns (Fig.4: Si2) are arranged at positions obtained by equally dividing a second circumference (Fig.4: WSI2) which is a circumference of a second circle which is a concentric circle of the first circle and has a different radius from that of the first circle into N (N is natural number of 2 or more) at intervals, and
M and N are different from each other and a greatest common divisor of M and N is 1 (Fig.4: concentric circles WSI1and WSI2. Slits si2 is multiple of slits si1).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846